t c memo united_states tax_court omar s abarca petitioner v commissioner of internal revenue respondent docket no filed date omar s abarca pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively respondent 1all dollar amounts are rounded to the nearest dollar also determined sec_6662 a accuracy-related_penalties for and of dollar_figure and dollar_figure respectively finally respondent determined a sec_6651 failure_to_file addition_to_tax for of dollar_figure after concessions the issues for decision are whether petitioner is entitled to deductions of dollar_figure and dollar_figure for disputed expenses reported on schedule c profit or loss from business for and respectively we hold that he is not whether petitioner is entitled to deductions of dollar_figure and dollar_figure for disputed mortgage interest_expenses reported on schedule e supplemental income and loss for and respectively we hold that he is not whether petitioner is entitled to a deduction of dollar_figure for disputed schedule e real_property tax expenses for we hold that he is not whether petitioner failed to report discharge_of_indebtedness income of dollar_figure for we hold that he did not 2unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 3petitioner stipulated that he failed to report interest_income of dollar_figure for and dollar_figure for petitioner also stipulated that he paid mortgage interest of dollar_figure and real_estate tax of dollar_figure for one of his rental properties in lake zurich illinois as opposed to dollar_figure in mortgage interest and dollar_figure in real_property tax reported on his tax_return whether petitioner is liable for sec_6662 accuracy-related_penalties for and we hold that he is and whether petitioner is liable for the sec_6651 failure_to_file addition_to_tax for we hold that he is findings_of_fact at the time the petition was filed petitioner resided in maryland in both and petitioner lived in boston massachusetts and worked at a hospital as a clinical systems developer petitioner began investing in rental real_estate in and around chicago illinois during he also started a real_estate brokerage aba national realty llc in of which he was the sole owner petitioner was a real_estate broker and participated in rental_real_estate_activities in chicago during both and the parties stipulated that petitioner’s rental_real_estate_activities in and were passive activities in which he did not materially participate schedule e deductions claimed petitioner claimed mortgage interest_expense deductions for various rental properties on schedule e the following mortgage interest_expense deductions are in dispute for and property mortgage interest claimed e huron st e huron st avalon ct nantucket way blue ridge1 n garfield dollar_figure big_number big_number --- --- --- dollar_figure --- big_number big_number big_number big_number 1the full addresses for many properties were not provided petitioner is not the person named as the borrower for any of the mortgages on these properties christopher hart is the person named on the mortgages for e huron st and avalon ct mark faruzzi is the person named on two mortgages for e huron st and elsa abarca is the person named on the mortgage for nantucket way the borrower information was not provided for the mortgages for blue ridge and n garfield although he was not the borrower for any of these mortgages petitioner made certain mortgage payments for e huron st e huron st and avalon ct as discussed infra petitioner entered into separate partnership agreements with mr hart and mr faruzzi for operation of the rental properties pincite e huron st e huron st and avalon ct the partnership agreements appear to be form agreements intended for use in the united kingdom the partnerships were formed because petitioner was attempting to buy additional properties but had an insufficient amount of credit available to do so each partnership_agreement provided that petitioner would contribute the initial partnership capital and that the other partner would use his credit to obtain a loan in order to purchase a rental property identified in the partnership_agreement it was unclear whether titles to the purchased properties were ever contributed to the corresponding partnerships but it was established that petitioner did not hold title to any of the partnership properties each partnership_agreement provided that petitioner would pay a percentage of the expenses associated with the rental property as well as manage the property finally each partnership_agreement also provided that both partners would share the profits or losses for each partnership year in proportion to their partnership interests no evidence that partnership formalities were followed was produced and petitioner did not properly account 4no evidence of a partnership_agreement with elsa abarca was presented for their existence on his and tax returns rather petitioner filed his tax returns as if he owned each property directly petitioner did not hold title to the nantucket way blue ridge and n garfield properties previously listed in addition petitioner did not hold title to a property pincite ilene however on his tax_return petitioner deducted dollar_figure in real_property tax paid on these properties whether petitioner actually paid the real_property tax is discussed infra schedule c deductions claimed petitioner claimed deductions for car and truck use rent travel and meals and entertainment on schedules c for both and while petitioner substantiated and respondent accordingly allowed portions of the car and truck expense deductions for both years respondent disallowed the following deductions car and truck expenses of dollar_figure and dollar_figure for and respectively rent expenses of dollar_figure and dollar_figure for and respectively meals and entertainment_expenses of dollar_figure and dollar_figure for and respectively and travel_expenses of dollar_figure and dollar_figure for 5petitioner may have treated only a portion of each property as personally owned by him however it is difficult to discern from the available evidence and respectively resulting from petitioner’s travel between chicago and boston other information regarding the claimed expenses is discussed infra discharge_of_indebtedness on date petitioner sold a property pincite n westshore drive chicago illinois at the time of sale j p morgan chase j p morgan held two mortgages on the property with balances due totaling dollar_figure for which petitioner was liable with the proceeds of the sale petitioner was able to pay j p morgan only dollar_figure less than the balances due on its mortgages the unpaid amount was charged off at some unestablished point before date by an unestablished entity on date j p morgan transferred the loans to the national attorney network for servicing of the loans ie the right to collect payments from petitioner the notification supplied to petitioner upon the transfer of the 6although the parties stipulated that j p morgan held the loans at the time of sale it appears the loans were actually held by washington mutual which later merged with j p morgan for the sake of simplicity we will disregard the existence of washington mutual and treat it and j p morgan as one entity going by the name of j p morgan at all relevant times this action has no effect on the outcome of the case 7later correspondence between petitioner and various third parties mentions only one loan it is not clear whether the loans were consolidated one loan was satisfied as a result of the property sale or potential later payments or the parties just informally referred to the two outstanding amounts as one loan loans to the national attorney network stated the transfer of servicing of your loan does not affect any term or condition of your mortgage documents other than terms directly related to the servicing of your loan the loans were eventually transferred to litton loan servicing for collection on date litton loan servicing mailed a letter to petitioner which stated although this loan has been charged off you still remain obligated for the repayment of the debt the letter also indicated that petitioner had previously sent correspondence to litton loan servicing on date additional information petitioner timely filed his income_tax return8 but did not file his income_tax return until date both returns were prepared by an accountant working for mslc management ltd respondent issued a notice_of_deficiency for both years on date and petitioner timely filed a petition contesting the deficiencies penalties and addition_to_tax 8the parties have stipulated the return was timely filed even though petitioner did not sign the return until date i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 petitioner has not argued that respondent bears the burden_of_proof with respect to the issues discussed below ii whether petitioner is entitled to deductions of dollar_figure and dollar_figure for disputed schedule c expenses for and respectively sec_162 allows a deduction for all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 320_us_467 in addition sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income and for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 no deduction is allowed for personal living or family_expenses sec_262 certain expenses specified in sec_274 are subject_to strict substantiation rules no deductions under sec_162 or sec_212 shall be allowed for among other things travel_expenses entertainment_expenses gifts and expenses with respect to listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of the travel entertainment or use or date and description of the gift the business_purpose of the expense or other item and in the case of entertainment or gifts the business relationship to the taxpayer of the recipients or persons entertained sec_274 passenger automobiles and any other_property used as a means of transportation are generally listed_property as defined by sec_280f sec_274 sec_280f and ii accordingly with certain exceptions none of which petitioner has shown he meets deductions for car and truck expenses must satisfy the strict substantiation requirements of sec_274 the heightened substantiation requirements of sec_274 also apply to meals and entertainment_expenses as well as travel_expenses sec_274 bogue v commissioner tcmemo_2011_164 slip op pincite while petitioner did introduce some records and receipts for purposes of substantiating his claimed car and truck meals and entertainment and travel expense deductions these items fail to demonstrate any business_purpose of the expenses rather the records provide only information regarding where the expenses were incurred and the amounts of the expenses accordingly we find that petitioner has failed to prove his entitlement to any deductions for these expenses over the amounts respondent already allowed sec_162 provides for a deduction for ordinary and necessary rental expenses_incurred in carrying_on_a_trade_or_business however petitioner failed to introduce any evidence that the rental expenses he deducted qualified as business_expenses deductible under sec_162 petitioner likewise failed to introduce any evidence to prove the amounts of any rental expenses actually paid considering the foregoing facts and law we find that petitioner has failed to prove he was entitled to deduct any of the schedule c expenses in dispute iii whether petitioner is entitled to deductions of dollar_figure and dollar_figure for respectively disputed schedule e mortgage interest_expenses for and the general_rule is that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness sec_163 petitioner claims to have paid during and interest on six mortgages for which he was not the obligor respondent disallowed all of petitioner’s claimed mortgage interest_expense deductions for these six properties in support of the deductions petitioner has provided partnership agreements purporting to show that he owned a percentage interest in partnerships that managed9 three of the properties e huron st e huron st and avalon ct no partnership agreements regarding the remaining three properties were produced the parties stipulated that petitioner made the following mortgage interest payments for the three partnership properties dollar_figure for avalon ct in dollar_figure for avalon ct in dollar_figure for e huron st in and dollar_figure for e huron st in in addition petitioner introduced his bank account statements from and in an 9it was not clear whether the partnerships actually held title to the properties attempt to prove he paid additional_amounts of mortgage interest for these three properties petitioner made no attempt to prove he paid mortgage interest for the other three mortgages--652 nantucket way blue ridge and n garfield--for which no partnership agreements were introduced and we have found no evidence of such payments in the record we therefore find petitioner failed to prove his entitlement to deductions for any mortgage interest payments for these three properties even if we assumed petitioner made all the payments he claimed to have made with respect to the e huron st e huron st and avalon ct properties including and exceeding those payments stipulated we would still find that he is not entitled to the deductions he claimed for mortgage interest_paid for the three properties although sec_163 generally allows deductions for interest on indebtedness the indebtedness must generally be an obligation of the taxpayer and not an obligation of another song v commissioner tcmemo_1995_446 tax ct memo lexi sec_446 at citing 604_f2d_34 9th cir aff’g tcmemo_1976_150 84_tc_889 aff’d without published opinion 805_f2d_1073 d c cir and 74_tc_1266 petitioner stipulated that he was not the person named as the borrower for any of the mortgages an exception to the general_rule that interest_paid on an obligation of the taxpayer is deductible only by that taxpayer is found in sec_1_163-1 income_tax regs the regulation provides in part that interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness we found that the taxpayer in song was not entitled under sec_1_163-1 income_tax regs to deduct mortgage interest_paid on a property because the taxpayer was not the legal or equitable owner of the property in that case a brother and sister entered into an agreement under which the brother would borrow money and hold title to a property but the sister would have the full responsibility to pay the mortgage on the property we held that the sister was not entitled to a deduction for the mortgage interest_paid because she failed to establish that she was the legal or equitable owner of the property we also noted that the agreement entered into by the brother and sister was questionable as was the case for the taxpayer in song we find that petitioner has failed to establish that he was the legal or equitable owner of e huron st e huron st or avalon ct no evidence suggests that petitioner is the legal owner of any of these properties and he testified that his name was not on the back of the title of the properties petitioner also offered scant evidence that he could be considered an equitable owner of any of the properties it was unclear whether any of the properties had actually been contributed to any of the partnerships formed between petitioner and mr hart or petitioner and mr faruzzi similar to the agreement in song other aspects of the partnerships at issue in this case are questionable petitioner failed to properly account for their existence on his and tax returns instead treating the properties as if he personally owned them and offered no evidence that any partnership formalities were ever followed considering the foregoing facts and law we find that petitioner is not entitled to the claimed mortgage interest_expense deductions for e huron st e huron st or avalon ct iv whether petitioner is entitled to a deduction of dollar_figure for disputed schedule e real_property tax expenses for sec_164 allows a deduction for certain taxes including state and local real_property_taxes regardless of whether they were paid_or_incurred in a trade_or_business tschetter v commissioner tcmemo_2003_326 slip op pincite in general taxes are deductible only by the person upon whom they are imposed see tuer v commissioner tcmemo_1983_441 tax ct memo lexis at sec_1_164-1 income_tax regs however we have held that taxpayers who do not hold legal_title to property but who establish they are equitable owners of the property are entitled to deduct property_tax paid_by them for the property daya v commissioner tcmemo_2000_360 slip op pincite trans v commissioner tcmemo_1999_233 slip op pincite petitioner did not hold title to the blue ridge n garfield ilene or nantucket way properties on his tax_return petitioner deducted dollar_figure in real_property tax paid on these properties petitioner has offered no evidence that he was the equitable owner of any of the properties or that he actually paid the real_property tax in questiondollar_figure as a result we find that petitioner is not entitled to deduct the dollar_figure in real_property tax paid with respect to these four properties v whether petitioner failed to report discharge_of_indebtedness income of dollar_figure for respondent determined that petitioner failed to report dollar_figure of discharge_of_indebtedness income for claiming that j p morgan forgave the debt that 10while petitioner did introduce his and bank account statements the hundreds of withdrawals and deposits are not sufficiently identified for us to determine whether he actually paid the real_property tax on the four properties at issue petitioner owed to it after the sale of the n westshore drive property respondent argues that petitioner did not dispute the discharge_of_indebtedness income in his petition and therefore the issue is deemed conceded by petitioner under rule b and that the evidence and stipulated facts show j p morgan canceled dollar_figure of petitioner’s indebtedness we disagree with both of respondent’s arguments regarding respondent’s first argument rule b provides that a petition shall contain-- clear and concise assignments of each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency or liability the assignments of error shall include issues in respect of which the burden_of_proof is on the commissioner any issue not raised in the assignments of error shall be deemed to be conceded each assignment of error shall be separately lettered in explaining why he disagreed with respondent’s determinations petitioner stated in his petition-- the auditor closed my case two days before i sent the supporting documentation we were exchanging e-mails and apparently he did not read the attachments that i sent because they had the same title i am unsure if the irs email system deletes e-mail with the same name automatically or it was a personal preference and he assumed all messages with the same title had the same content the last communication i had with the auditor was when he told me that my case was forwarded to technical services and he would not consider any documentation from that point forward petitioner is a nonattorney acting pro_se given the facts of this case we find petitioner’s statement is sufficient to satisfy rule b by raising the issue of substantiation and thus we reject respondent’s argument see gray v commissioner t c slip op pincite date all claims in a petition should be broadly construed so as to do substantial justice and a petition filed by a pro_se litigant should be liberally construed regarding respondent’s second argument we find that the preponderance_of_the_evidence shows that the dollar_figure debt was not discharged in respondent claims that the loan to petitioner was discharged in and that j p morgan issued petitioner a form 1099-c cancellation of debt however respondent did not introduce any form 1099-c into evidence the only evidence that the debt was discharged was a letter which stated that the loan had been charged offdollar_figure notably no evidence was introduced regarding when the debt was charged off and the same letter dated date informed petitioner that he still remain ed obligated for the repayment of the debt given these facts we reject respondent’s second argument and conclude that petitioner is not liable for 11the letter did not state which entity had charged off the debt and it was not clear from other evidence introduced that j p morgan was actually the entity that charged off the debt as respondent claims any deficiency arising from respondent’s determination that petitioner failed to report dollar_figure of discharge_of_indebtedness income for vi sec_6662 accuracy-related_penalties respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 and b for negligence or disregard of rules and regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner t c pincite respondent has met the burden of production and petitioner acted negligently with respect to the claimed schedule c and schedule e deductions because he failed to maintain adequate_records to substantiate these deductions however respondent has not met the burden of production and petitioner is therefore not liable for a penalty resulting from the discharge_of_indebtedness income respondent determined for this is in accordance with our previous finding that petitioner had no discharge_of_indebtedness income for pursuant to sec_6664 accuracy-related_penalties under sec_6662 do not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith dunlap v commissioner tcmemo_2012_126 slip op pincite whether a taxpayer has acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including efforts to assess the proper tax_liability the taxpayer’s knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id although petitioner claims to have followed the advice given to him by his tax adviser he has made no attempt to establish that the reliance was reasonable see 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 sec_1_6664-4 income_tax regs we have previously held that for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner has failed to prove that he satisfied any of these three requirements while petitioner testified that he had used the same accountant for many years and supplied all relevant information he failed to introduce any evidence regarding the accountant’s expertise or showing that he actually supplied the accountant with necessary and accurate information petitioner testified that he discussed his partnership agreements with the accountant although that seems unlikely given the fact that he did not account for the partnerships on his and tax returns petitioner made no other argument that he acted with reasonable_cause and in good_faith considering the facts we hold petitioner is liable for the accuracy-related_penalty with respect to those deficiencies for which we have previously found him to be liable vii sec_6651 failure_to_file addition_to_tax for sec_6651 provides for an addition_to_tax for failure to timely file federal_income_tax returns determined with regard to any extension of time for payment unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 121_tc_308 regarding the amount of the addition_to_tax sec_6651 provides that there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate petitioner filed his return on date more than five months after it was due petitioner has not demonstrated any reasonable_cause for the late filing of the return nor has he introduced any evidence that he requested or was granted an extension of time to file his return accordingly we find that petitioner is liable for the maximum sec_6651 addition_to_tax viii conclusion we find petitioner is not entitled to deduct any of the disputed schedule c or e expenses we also find that petitioner did not fail to report dollar_figure in discharge_of_indebtedness income for further we find petitioner liable for a addition_to_tax under sec_6651 as well as a sec_6662 accuracy-related_penalty to reflect the foregoing and concessions by the parties decision will be entered under rule
